DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after-final amendment filed 08-20-2021 has been entered.
Claims 1-5, 8-15, 17-19, and 21-24 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ivan Gracic on 09-03-2021.
The application has been amended as follows: 
In the claims:
Claim 13. (Currently amended) A mailbox door assembly, comprising:
a door;
a frame assembly including a track; and
a pivot, wherein the door pivots on the pivot, and wherein the pivot is adapted to
translate along the track and wherein a biasing member is disposed in the track to bias the
pivot toward an end of the track 

Claim 14, line 1, after “door” insert --assembly--;

Claims 15 and 17-19, line 1, after first recitation of “door” insert --assembly--;

Claim 18, line 2, change first recitation of “the” to --a--; and

Claims 21 and 22, line 4, after “vertically” insert --along the frame assembly--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 13, and 21-24, see the applicant’s arguments as previously indicated allowable subject matter is incorporated therein.  It is noted claim 13 was further amended to clarify the biased position of the pivot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677